Citation Nr: 0729531	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA) issued in October 2003 which, in part, 
denied an increased (compensable) rating for a duodenal 
ulcer.

In June 2006, the Board remanded this issue for further 
development.

Also in June 2006, the Board granted a motion to advance this 
appeal on its docket. 


FINDING OF FACT

The veteran does not currently have a duodenal ulcer that is 
manifested by recurring symptoms once or twice yearly.


CONCLUSION OF LAW

The criteria for a compensable evaluation for duodenal ulcer 
are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.110, 4.114, Diagnostic Code 7305 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter dated July 2006, the Appeals Management Center 
informed the veteran of the evidence needed to substantiate 
the claims, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter told the veteran that he was to let VA 
know about any evidence or information that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The July 2006 letter also contained notice as to the elements 
required by Dingess.

There was a timing deficiency with the July 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.  Per the June 2006 Board remand, 
the Board obtained medical records for the veteran's 
treatment of his gastrointestinal disability.

Additionally, the veteran underwent a VA examination for the 
disability at issue in January 2007.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

A February 2002 upper GI tract and small bowel X-ray study at 
Shadyside Hospital demonstrated a smooth circumferential 
narrowing of the distal esophagus, esophageal dysmotility 
with tertiary contractions and small gastroesophageal reflux.  
The stomach and small bowel were normal.

In a March 2002 letter, Dr. Neil Christie stated that the 
veteran had a remote history of peptic ulcer disease.  
Currently, the veteran had a relatively large hiatal hernia 
with a peptic stricture.  He also had long-standing symptoms 
of reflux.

In October 2002 the veteran underwent an endoscopic dilation 
of his esophagus.  The veteran had recurrent problems with 
dysphagia due to esophageal stricture.

An EGD in April 2003 revealed a hiatal hernia, Schatzki's 
ring in the distal esophagus and a Schatzki's ring.

In October 2003 the veteran underwent a VA examination for 
his duodenal ulcer.  The examiner noted that the veteran had 
repeated endoscopy's from February 1998 to April 2003 which 
revealed the veteran's pylorous, duodenal bulb and post-
bulbar areas to be normal.  The examiner concluded that the 
veteran had a duodenal ulcer in 1951 for which he was 
discharged from the army.  The examiner noted that the 
veteran had undergone GI care including endoscopy and 
esophageal dilations nearly every six months.  The examiner 
stated that it was not likely that a duodenal ulcer 
experienced in 1951 was related to later development of 
hiatal hernia and Schatzki's ring.

An endoscopy in August 2006 at Shadyside Hospital revealed 
stricture that needed to be dilated.

In January 2007 the veteran again underwent a VA examination 
to evaluate the service connected duodenal ulcer.  The 
veteran reported having abdominal cramps a couple of times a 
year when his ulcer acted up.  He had undergone endoscopies 
every few months for dilation for problems with dysphagia.  
The examiner noted that none of the endoscopy reports 
indicated that he had a duodenal ulcer.  The examinations 
indicated that he had a normal duodenum and duodenal bulb.  
The examiner concluded that there has been no evidence over 
the years that the veteran has had a duodenal ulcer.  The 
veteran did have problems with chronic dysphagia but this did 
not have any relationship with his duodenal ulcer that had 
been diagnosed in the 1950's.

Analysis

The veteran's duodenal ulcer is currently rated as 
noncompensable under Diagnostic Code 7305.  Under Diagnostic 
Code 7305, a 10 percent evaluation is warranted where the 
disability is mild with recurring symptoms once or twice 
yearly.  If this is not shown, a noncompensable rating is 
assigned.  A 20 percent evaluation is warranted where the 
condition is moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating applies if the condition is moderately severe, 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  And 
a maximum evaluation of 60 percent is warranted if the 
condition is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

While the veteran reported having abdominal cramps a couple 
of times a year when his ulcer acted up, the claims folder 
contains no evidence of an active ulcer since at least 1953.  
The January 2007 VA examiner concluded that there has been no 
evidence over the years that the veteran had a duodenal 
ulcer, as he had a normal duodenum and duodenal bulb.

The evidence clearly shows that the veteran does not have a 
duodenal ulcer, currently.  In sum no ulcer has been 
demonstrated in recent decades, and there is hence no 
evidence of recurring symptoms.  Non-service connected 
dysphagia has been well documented, but the use of 
manifestations of non-service-connected disability to 
evaluate a service connected disability is to be avoided.  
38 C.F.R. § 4.14 (2007).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

There has been no showing, or allegation, that the service-
connected duodenal ulcer has resulted in frequent periods of 
hospitalization.  Moreover, there have been no reports that 
the veteran experienced marked interference with employment 
as a result of his duodenal ulcer.  The absence of a current 
ulcer weighs against a finding that the service connected 
condition could interfere with employment.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased (compensable) rating for a 
duodenal ulcer is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


